Citation Nr: 0826604	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  07-09 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to May 1979.  
He died in September 2003; the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied service connection for the 
cause of the veteran's death.  

In September 2007, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1. No complex or controversial medical question is presented 
in this appeal.

2. The veteran died in September 2003 as a result of multiple 
system atrophy.

3. At the time of the veteran's death, service connection was 
in effect for no disability.

4. Multiple system atrophy was not present in service, was 
not manifested within one year of the veteran's discharge 
from service, and was not etiologically related to service, 
to include any exposure to toxic chemicals therein.


CONCLUSIONS OF LAW

1.  An opinion from an independent medical expert is not 
required.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 
20.901(d) (2007).  

2.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a letter dated in March 2005, issued prior 
to the decision on appeal, the RO provided notice to the 
appellant regarding what information and evidence is needed 
to substantiate a claim for service connection for the cause 
of death, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
will be obtained by VA, and the need for the appellant to 
submit any further evidence she has in her possession that 
pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and opinions.  The Board acknowledges that although 
it was indicated that the veteran was in receipt of Social 
Security Administration (SSA) disability benefits during his 
lifetime, a records request resulted in a November 2007 
answer stating that no records were found because they had 
been destroyed.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The appellant has been an active 
participant in the claims process, providing medical 
articles, medical opinions, and hearing testimony.  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the claim, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the appellant.  See 
Sanders, 487 F.3d 881.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Independent Medical Expert Opinion

The Board has considered the appellant's request that an 
independent medical expert (IME) opinion be obtained, but has 
determined that no such opinion is required in this case.  In 
this regard, the Board is authorized to obtain an advisory 
medical opinion from an independent medical expert when, in 
the Board's opinion, a medical opinion is warranted by the 
medical complexity or controversy involved in the appeal.  38 
U.S.C.A. § 7109; 38 C.F.R. § 20.901(d).  The necessity of 
obtaining such an opinion is left to the discretion of the 
Board.  See Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  
The Board is of the opinion that the January 2007 VA medical 
opinion is adequate for adjudication purposes, and that the 
case does not present the medical complexity or controversy 
that would require an IME opinion.  Although the record does 
contain an October 2006 statement from the veteran's private 
physician, Dr. Tuite, which notes that the veteran's multiple 
system atrophy may have been due to environmental exposure 
during military service, as discussed below, the Board has 
found it to be of limited probative value in this case. 

Factual Background

As part of her claim, the appellant has provided information 
regarding several members of the veteran's squadron who also 
developed neurological disorders.  Additionally, the record 
contains statements from some of these squadron members.  

The veteran's service records indicate that he served in the 
United States Air Force from June 1971 to May 1979, to 
include two years and nine months of foreign service.  
Nothing in the veteran's records indicate that he served in 
country in Vietnam, and his DD-214 does not show that he even 
received the Vietnam Service Medal.  Service treatment 
records are negative for multiple system atrophy.  A periodic 
medical examination during the veteran's reserve service 
notes that he was in good health in September 1986.  

A December 1998 medical record from the University of 
Minnesota states that the veteran was diagnosed with ataxia, 
and that no other family members had this diagnosis.  It was 
noted that the main feature of ataxia is loss of coordination 
due to loss of cells or atrophy of the neural system formed 
by the cerebellum and its connections.  

An April 2000 letter from the United States Air Force 
Research Laboratory states that the U.S. Air Force has 
committed to conduct a comprehensive health assessment of 
selected Air Force personnel.  

The certificate of death notes that the veteran died in 
September 2003 as a result of multiple system atrophy.  No 
contributing causes of death were found.

The January 2004 medical examiner's report notes that 
multiple system atrophy is a rare, progressive, sporadic 
neurodegenerative disorder that usually manifests around age 
50.  The cause is unknown.  No familial cases have been 
described and the search for environmental factors has been 
unsuccessful.  Multiple system atrophy has a variegated 
presentation, usually with atypical Parkinsonian features, 
autonomic/urogenital failure, or cerebellar ataxia.  Multiple 
system atrophy exemplifies the role that the central 
autonomic network plays in the control of cardiovascular, 
pulmonary, digestive, and urinary functions.  Neurochemically 
defined areas and specific brainstem nuclei are affected much 
more severely in multiple system atrophy than in Parkinson's 
disease.  The report concludes by stating that additional 
research is necessary in the area of understanding the 
pathogenesis and pathologic manifestations of multiple system 
atrophy.  

An October 2006 letter from a private physician, Dr. Tuite, 
states that the veteran's multiple system atrophy may have 
been due to environmental exposure acquired during the 
veteran's military service.  The letter states that the 
veteran's initial symptoms of multiple system atrophy began 
about two years prior to his diagnosis in July 1998.  Dr. 
Tuite stated that multiple system atrophy should be included 
in a collection of Parkinsonian conditions that belong to a 
larger group of degenerative disorders, which include 
amyotrophic lateral sclerosis (ALS), Alzheimer's disease, 
inclusion body myositis, etc.  Dr. Tuite stated that this 
collection of disorders probably has significant 
environmental factors that trigger the progressive 
degeneration of cells.  Dr. Tuite concluded by stating that 
additional work needs to be done in order to determine the 
causes of various diseases, and further study is warranted in 
order to determine if there is a causal link between multiple 
system atrophy and environmental exposure.  

The January 2007 VA examiner reviewed the claims folder and 
the appellant's contentions.  The examiner searched medical 
literature for any possible link between the environmental 
exposure of Vietnam veterans and multiple system atrophy.  No 
information regarding any such link was found.  In addition, 
the examiner contacted the Research Population Center for 
Brooks Army Medical Center.  The physicians at that facility 
were aware of no literature suggesting a link between 
multiple system atrophy and Vietnam military service.  The VA 
examiner further noted that the January 2004 medical examiner 
even indicated that the cause of multiple system atrophy is 
unknown and that a search for environmental exposure as a 
cause has been unsuccessful.  The VA examiner concluded, 
based upon a review of the evidence, that there is no 
evidence to support a causal link between multiple system 
atrophy and the veteran's military service.  Specifically, 
the examiner noted that there is no causal link between the 
development of multiple system atrophy and passive or active 
exposure to dioxin, the cleaning agents used in planes, 
and/or "live oxygen" used in the planes that the veteran 
flew during service.  The examiner noted that there are no 
new pending studies that might clarify the issue.  Although 
the VA examiner communicated to the Population Research 
Center that there are multiple members of the veteran's 
squadron who also developed neurological conditions, the VA 
examiner indicated that there will be no new information on 
this issue for at least three to five years.  The VA examiner 
opined that it is more likely than not that the veteran's 
death due to multiple system atrophy is not related to his 
military service.  

Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within a period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  
38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against this association.  38 U.S.C.A. 
§ 1116(b)(3).

Multiple system atrophy is not among the diseases specified 
in 38 U.S.C.A. § 1116(a).  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of multiple system atrophy in humans.  See 
38 C.F.R. § 3.309(e).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The appellant claims that the veteran's death due to multiple 
system atrophy is the result of in-service exposure to 
dioxin, cleaning agents, and "live oxygen," all while 
flying C-9 medivac flights and being in contact with those 
injured in Vietnam.  

Initially, the Board notes that there is no evidence that the 
veteran served in Vietnam or that he was exposed to 
herbicides.  

In any event, in considering this claim on the merits, the 
Board concludes that service connection for the cause of the 
veteran's death (due to multiple system atrophy) is not 
warranted because multiple system atrophy is not among the 
diseases specified in 38 U.S.C.A. § 1116(a).  In addition, 
the Secretary has not determined, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of multiple system atrophy.  
See 38 C.F.R. § 3.309(e).  Accordingly, service connection 
for the cause of the veteran's death is not warranted this 
basis.

In addition, the record fails to show that the veteran's 
multiple system atrophy was caused by his military service, 
to include any exposure to herbicides or other toxins in 
service.  Importantly, there is no evidence or direct 
association between environmental agents and the development 
of multiple system atrophy.  

The medical evidence reflects that the veteran's death was 
solely due to the effects of multiple system atrophy.  There 
is no medical evidence suggesting the presence of multiple 
system atrophy during service or until several years 
thereafter.  Moreover, there is no medical evidence 
suggesting that the disorder is etiologically related to 
service with the exception of the October 2006 statement from 
Dr. Tuite, which indicates that the veteran's multiple system 
atrophy may have been due to environmental exposure during 
service.  However, Dr. Tuite further concluded that 
additional studies are needed in order to determine if there 
is in fact a causal link between multiple system atrophy and 
environmental exposure.  Thus, the opinion is speculative at 
best.

The record also contains a VA medical opinion from January 
2007, which is based upon a review of the veteran's pertinent 
medical history.  In that report, the VA examiner stated that 
it more likely than not that the veteran's death due to 
multiple system atrophy is not etiologically related to his 
military service.  The examiner opined that there is no 
causal link between the development of multiple system 
atrophy and passive or active exposure to dioxin, the 
cleaning agents used in planes, or live oxygen used in the 
planes that the veteran flew during service.  The examiner 
fully researched the issue, to include contacting the 
Research Population Center for Brooks Army Medical Center.  
Such research failed to uncover any evidence of a causal link 
between multiple system atrophy and exposure to dioxin, 
cleaning agents, or live oxygen such as was used on the 
planes the veteran flew in service.  

The Board notes that the weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  In this regard, the Board finds the opinion 
of the VA examiner to be more probative in that this examiner 
conducted a thorough review of the medical records, 
summarized all of the evidence, to include the appellant's 
specific contentions, thoroughly analyzed the evidence, and 
supported the ultimate conclusion.  In contrast, the private 
medical opinion is not based upon any scientific evidence and 
is, as noted above, merely speculative in nature.

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim.  In reaching this conclusion, the Board has considered 
the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


